Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Examiner has fully considered Applicant's arguments, found on pp. 8-11 of the Remarks of 03/07/2022, regarding Boushy as compared to the instant claim limitations, but finds these arguments to be unpersuasive. Applicant's arguments against Boushy can be summarized as such: Applicant believes Boushy does not illuminate a comp indicator based on gameplay data, as required by the instant independent claims. Applicant also does not believe that the light, reference No. 602, as used in the invention of Boushy qualifies as a ‘comp indicator’. And Applicant does not believe that Boushy is properly combined with teaching references, namely Rowe.
In presenting Applicant’s first argument that Boushy does not illuminate a comp indicator based on gameplay data, Applicant cites to portions of Boushy wherein customer worth, which can be used as a deciding factor for illuminating a special portion of a candle intended to alert casino employees of a high-worth customer, can be determined based on factors separate and distinct from gameplay data. Applicant argues at the end of the second paragraph on p. 10 of the Remarks that a customer's worth could be based on enrollment in VIP programs or clubs and then hypothesizes that a candle indicator could be illuminated as soon as a player logs into a device and based solely on a VIP or club membership and for a customer who might not yet have any recorded history of gameplay.

Reviewing the cited 9:5-10:15, the following relevant passages are noted:
9:52-10:12, which is of particular relevance, describes that, "Customer accounts in CPDB 220, and in the local database of the CMS 234, include detailed information on the customer's preferences, interests, credit rating, win profiles, and accumulated activity points. [...] In a preferred embodiment, the status field is a Boolean which is used to indicate whether or not the customer is a "Premier" guest, a particular type of special status customer. The status of a customer preferably reflects the customer's worth to the casino, and is determined as a function of the customer's betting activity. In one embodiment, the customer's status is a function of the customer's theoretical win value to the casino. In another embodiment, status is a function of total accumulated points in the customer's account. In yet another embodiment, status is a function of both theoretical win and accumulated points. In one embodiment, theoretical win values and points are determined according to gaming data accumulated at any of the casino properties affiliated with the parent company through input devices such as slot machines 130 and dumb terminals 132 associated with gaming tables 134." (emphasis added)
and 14:10-33 describes that, "Comps are awarded to a customer according to the customer's average daily theoretical win, which is an estimate of the casino's average daily winnings from the customer. The level of comps available to a customer is based on the casino's theoretical win from different gambling activities and the customer's historic level of these gambling activities. [...] If the customer's theoretical win profile is large enough, the casino may "comp" the customer a free night's lodging, allowing the customer an additional day of gaming. Customer betting activity accumulated by system 100 is crucial to comping customers at a level commensurate with their expenditures, since it provides the raw data on the customer's betting activity. Casino employees have some discretion in awarding comps and the practice may vary from one casino property to another. System 100 helps eliminate some of the vagaries introduced by the discretionary nature of comping by pro-viding the same customer data to employees at all casino properties visited by a customer. This ensures that comping decisions will at least be based on consistent estimates of the customer's average theoretical win profile." (emphasis added). The Examiner thus maintains that Boushy determines customer worth and correspondingly illuminates an indicator of this worth, for the purpose of receiving enhanced services from the casino, based on gameplay data.
The Examiner concludes that this use of light 602 to alert casino personnel that a customer should be awarded increased levels of service based on a 'special status' determination that is explicitly based at least in part on gaming activity defines the light 602 as a comp indicator. 
In response to Applicant's additional argument challenging the construction of the 103 rejection by generally listing alleged deficiencies such as a lack of explicit motivation to combine, a lack of an identification of each and every limitation in the prior art, and the use of impermissible hindsight reasoning, the Examiner fails to find this argument persuasive. The Examiner maintains that the use of Rowe to provide evidence that it was old and well-known in the art for casino gaming devices to print physical items having value for receipt by a player, including a comp voucher or ticket, for use in Boushy’s system which already admits that vouchers existed and that could be redeemed, would not have caused any unexpected results and that one having ordinary skill would have immediately recognized the desirability of using 
For at least these reasons, the Examiner maintains the rejections of claims 1, 6, 8-9, 12, 14-15, 17, 19-20, 22-24, 26, 28-9, 2-36 and 39 under Boushy in view of Rowe, claims 2 and 30 under Boushy in view of Rowe and Beadell, claims 10-11, 13 and 27 under Boushy in view of Rowe and Atkinson, and claims 7, 16, 18 and 37-38 under Boushy in view of Rowe and LeBaron. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8-9, 12, 14-15, 17, 19-20, 22-23, 26, 28-29, 32-36 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,003,013 to Boushy et al. in view of US 2002/0187834 A1 to Rowe et al.
Re claim 1, Boushy teaches a player comp system (Abstract, title, a system for casino player bet tracking and player worth determination, wherein players of higher worth are comprising:
a processor programmed to provide a game of chance to a player, wherein gameplay data is generated during play of the game of chance;  (Figs. 13-14 No. 600 diagrams an exemplary casino EGM of the invention, see also the description of 16:6-17:10, the gaming machine provides customer worth differentiation based on betting data acquired during the play of video or computer-based poker, slots, keno and the like. 16:48-50 also notes that the processor, “MPU 702 controls the overall functionality of the slot machine 600” which includes driving a slot machine relay board and communicating with a player tracking card.)
an electronic storage device configured to store gameplay data for the game of chance (6:50-54, a customer’s betting activity at slot machine 130 is accumulated in SMS 262 until the end of the session or until it is requested by CMS 234, at which time this data is transferred to CMS 234 by LAN 120. 16:42-55, 17:1-10, Betting data and customer status data are communicated by GMU 708 to SMS 262 and saved in the customer’s account in the CPDM 220 or local database CMS 234.)
a user interface device configured to receive input from the player to enable the player to play the game of chance (6:36-55, A customer begins a gaming session by inserting his or her ID card into card reader 724 to initiate bet tracking. When the card is inserted, SMS 262 sends a message to the slot machine comprising information retrieved about the customer from CPDB 220 such as the customer’s name, account number, total points accumulated, and customer’s status. A customer is enabled to bet and the customer’s betting activity is tracked 
at least one wager accepting device configured to receive a physical item representing a monetary value to increase a credit balance maintained at the gaming device (13:30-39, monetary values are represented by points accumulated through gaming activity and may be used in place of cash within the casino. And as noted in 6:35-46, the insertion of an ID card into card reader 724 can load a player’s accumulated point balance onto a gaming machine.)
a server configured to communicate with the gaming device over a network, the server further configured to receive the gameplay data and to determine a comp status based at least on the gameplay data (2:42-3:3 describes that, “A system in accordance with the present invention comprises a local area network (LAN) at each affiliated casino property and a wide area network (WAN) for coupling data among the casino LANs. A management system associated with each casino LAN receives customer data from card readers, workstations, and dumb terminals, located at various venues throughout the casino and couples the received data to a database that is accessible to all affiliated casino properties. In a preferred embodiment of the invention, a central patron database (CPDB) comprising customer accounts from all of the casino properties is supported on a central LAN that is coupled to the casino LANs through the WAN. In this embodiment, the management system may be a single, centralized system supported on the central LAN, a distributed system comprising local management systems associated with each casino LAN, or a hybrid system including both centralized and distributed components. The preferred configuration for the management system will depend on the data capacity of the WAN and the sizes of the various casino properties. The CPDB stores  shown comprising a central database LAN 110 and casino LANs 120(1)-120(n), each of which is associated with one of the affiliated casino properties. Central database LAN 110 and casino LANs 120(1)-120(n) are coupled through a wide area network (WAN) 102. Typically, central database LAN 110 will be located at a central facility of the casino company. […] It is understood that in a typical application, computer system 100 includes one or more LANs 120 for each casino property affiliated with the parent casino company, and all LANs 120 communicate with central database LAN 110 through WAN 102. This configuration allows each LAN 110, 120 to operate in a substantially independent manner until it requires access to data available on a different network.” 5:18-25 describe that, “marketing support server 114 includes customer data from CPDB 220 stored in a manner that facilitates its use for marketing purposes. For example, customer data may be sorted and stored in server 114 according to customer groups segmented by profitability, principal gaming location (properly), or other marketing criteria. On the other hand, customer data in server 112 is stored in a manner that 25 facilitates rapid access by customer ID or name.” 11:4-12 describes that, “The cross-property nature of system 100 makes the accumulated customer data available at whichever casino property the customer decides to visit. In order to maintain all account data up to date, all data 
and to communicate the comp status for the gaming device over the network, wherein a comp indicator associated with the gaming device provides a visual indication of the comp status in response to the comp status determined by the server (9:52-10:12 describes that, "Customer accounts in CPDB 220, and in the local database of the CMS 234, include detailed information on the customer's preferences, interests, credit rating, win profiles, and accumulated activity points. [...] In a preferred embodiment, the status field is a Boolean which is used to indicate whether or not the customer is a "Premier" guest, a particular type of special status customer. The status of a customer preferably reflects the customer's worth to the casino, and is determined as a function of the customer's betting activity. In one embodiment, the customer's status is a function of the customer's theoretical win value to the casino. In another embodiment, status is a function of total accumulated points in the customer's account. In yet another embodiment, status is a function of both theoretical win and accumulated points. In one embodiment, theoretical win values and points are determined according to gaming data accumulated at any of the casino properties affiliated with the parent company through input devices such as slot machines 130 and dumb terminals 132 associated with gaming tables 134." (emphasis added)
and 14:10-33 describes that, "Comps are awarded to a customer according to the customer's average daily theoretical win, which is an estimate of the casino's average daily winnings from the customer. The level of comps available to a customer is based on the casino's theoretical win from different gambling activities and the customer's historic level of these gambling activities. [...] If the customer's theoretical win profile is large enough, the casino may "comp" the customer a free night's lodging, allowing the customer an additional day of gaming. Customer betting activity accumulated by system 100 is crucial to comping customers at a level commensurate with their expenditures, since it provides the raw data on the customer's betting activity. Casino employees have some discretion in awarding comps and the practice may vary from one casino property to another. System 100 helps eliminate some of the vagaries introduced by the discretionary nature of comping by pro-viding the same customer data to employees at all casino properties visited by a customer. This ensures that comping decisions will at least be based on consistent estimates of the customer's average theoretical win profile."
16:12-14 describes that slot machine 130 has light 602 mounted at its top, which provides a highly visible and selectively activated light display. 17:1-20 describes that, “When a customer inserts his or her identity card into card reader 724, the SMS 262 sends a message containing customer data, including status data, from the customer's account in the CPDB 220 or from a local database. This message is read by the GMU 708. If status data indicates a special status customer, the GMU 708 sends an activate signal to the direct drive relay board 714. The direct drive relay board 714 activates a designated relay 716 to activate one or more of the physical instrumentalities coupled to the relays 716. In a simple embodiment, where there is only a single type of special status customer, all employed relays 716 are signaled to activate their respective physical instrumentalities. In this embodiment, relay 716b is activated and energizes the light 602 on top of the slot machine 130. This alerts both casino personnel and other customers of the special status of the customer at the slot machine 130. Alerting casino personnel also allows these personnel to provide better service to the special customer, such as faster or more frequent food and beverage service, or faster slot changes.
Refer also to 18:20-40 which further describes alerting casino personnel and other customers of determined special high-worth status of the customer at the slot machine and to notify casino personnel to provide better service to this special customer by providing faster or more frequent food and beverage service or by providing distinguished services to the customer.) 
Although Boushy teaches the same inventive concept substantially as claimed, Boushy does not go into detail regarding known prior art features of such an EGM where they are not necessary to illustrate his inventive concepts and as such lacks describing at least one output device configured to enable the player to receive a physical item having a monetary value associated with the gameplay data from the gaming device. Also, although Boushy notes in in 12:1-5 that customer accounts in his system can be updated to reflect “redemption of a comp voucher” which implies the existence of comp vouchers in his system, Boushy does not go into detail as to whether the processor is programmed to control the at least one output device to deliver a ticket or voucher redeemable for a comp in response to receiving the comp status from the server indicating the gameplay data satisfy a comp policy
Rowe is an analogous prior art reference in the field of networked comp determination and comp awarding. Like Boushy, Rowe also teaches providing a graphical indicator that conveys comp eligibility status to a player (See Rowe [0091]-[0093]). Rowe further teaches that 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed that the invention of Boushy, which admittedly analyzes player activity and issues comp awards, which can take the form of vouchers (See Boushy 12:2-3, ‘comp voucher’), could have included one or more payment output devices such as a printer for printing a ticket or voucher and without causing any unexpected results since Rowe serves to provide details on the operation of the same types of prior art casino EGMs in order to provide expected prior art functions. One having ordinary skill in the art would have immediately recognized advantages provided by printed paper tickets, which include giving the customer an immediate, satisfying and exciting feeling that they have secured possession of a valuable comp that they can hold on their person until it is redeemed.
Re claims 12, 22-23, 26, 28, 32, 35, the special player status determination that Boushy admits can trigger the candle to signal a special status customer to casino employees and other players can be based on game play data including accumulated points based on wagering, see 2:64-67, 9:65-67. Note also 10:56-62 which states that the customer’s status can be updated responsive to monitored betting activity at a slot machine or gaming table. See additionally 14:20-25 that notes that when betting data such as theoretical win data reaches a sufficiently large value that comps may be triggered. Regarding the claim limitation of the comp being a 
Re claims 6, 33, these claims recite a difference in how the system of claims 3 and 29 are used or operated (the physical item is printed only after receiving a request by the player…), which in an apparatus claim fails to distinguish over a structurally equivalent and fully capable prior art reference. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) Because Boushy in view of Rowe teaches a comp tracking and awarding system including a printer that can print comp vouchers for a player, reciting a difference in how this apparatus is used (requiring a player input to initiate the printing step) does not distinguish over such a system.
Re claims 8, 15, 36, Rowe further teaches that it was known in the art for a comp indicator to be integrated with a player tracking module associated with a gaming device (See Rowe [0091]-[0093] which describes features of a comp indicator and [0086] which notes that this comp indicator could be displayed on a player tracking device).
 regarding the claim to the visual notification being separate from the user interface, Figs. 13-14 of Boushy diagram top candle device 602, which 17:10-20 states is used such that it “alerts both casino personnel and other customers of the special status of the customer at the slot machine 130. Alerting casino personnel also allows these personnel to provide better service to the special customer, such as faster or more frequent food or beverage service”. 16:12-14 notes that this highly visible, selectively activated light 602 is “mounted at its top” of slot machine 130.  Top candle 602 used for signaling other casino employees and other players of a player value status of the player playing the machine meets the limitation of the visual notification being separate from the user interface and hidden from a player who is observing the graphics of “video or computer-based poker, slots, keno” as described in 16:25-26. The limitation of a visual notification separate from the EGM display interface diagrammed in Fig. 13, wherein the primary interface displays, in addition to video slot or poker gaming, loyalty point balance information, see 6:44-47. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all of the structural limitations of the claim. Ex parte masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Re claims 14, 17, refer to “Game Monitoring Unit (GMU) 708 that Fig. 14 of Boushy illustrates is housed in each slot machine cabinet and connected to SMS 262 which 6:23-55 describes is a slot machine monitoring system that performs the player tracking functions of the invention of the disclosure.
Re claims 19, 29, refer to the rejection of claim 1. 

Re claim 34, refer to Boushy Fig. 1. 
Re claim 39, refer to Boushy 3:4-8, which describes that, “In operation, a customer presents an identity card to a card reader when initiating a gaming or non-gaming activity. The system recognizes the customer from the identity card and obtains customer data of the customer from the CPDB or from a local database, including data indicating the customer’s status.” Refer additionally to Boushy 6:35-54 and 12:20-40 which describes that an amount won during a gaming session are attributed to the customer’s account when the customer removes the card in step 450. 
Claims 2, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Boushy in view of Rowe and further in view of US 2008/0113821 to Beadell et al.
Re claims 2, 30, Fig. 14 of Boushy diagrams that relay 2 of the direct drive relay board is configured to illuminate Target Light 602. Although it appears from Fig. 14 that this Target Light is illustrated as being one of four light segments, Boushy as combined with Rowe does not go into detail as to whether this is the case or whether Light 602 is an LED type of light.  
Beadell is an analogous prior art casino EGM having a multifunction candle indicator mounted at the top of the cabinet. Beadell teaches a multi-color LED candle indicator that can independently drive different sides of the candle such that the back and/or sides can be driven at different times from the front – see [0086], [0179], [0181], [0186] – “The various lighting patterns can be output to predetermined sides of candle 7” which considering the location of the primary display 8 and user interface panel 32, teaches visual notification(s) positioned at an 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed that the candle of Boushy-Parrott could have comprised independently driven and programmable LED lights as taught by Beadell to provide an advantage of being able to signal more than one type of machine state using a candle light assembly, such as positive or negative comp determinations having different colors. 
Claims 10-11, 13, 27, are rejected under 35 U.S.C. 103 as being unpatentable over Boushy in view of Rowe and further in view of Atkinson.
Re claims 10-11, 13, and 27, although Boushy in view of Rowe teach the same inventive concept substantially as claimed including that a player status and comps are calculated based on wagering activity by the customer, see such as 9:64-67 and 12:40-55 of Boushy, and although Boushy notes that it is a matter of design choice by casino properties or venues what activities are used to award activity points that are used to evaluate player worth or comps (12:8-14) Boushy is silent as to whether comps are provided based on wagers reaching or exceeding a predetermined threshold during a given time period or whether they are provided based on an average amount of wagers reaching or exceeding a predetermined threshold during a given time period. 

It would have been obvious to one having ordinary skill in the art at the time the invention was filed that Boushy as modified by Rowe could have had time and average wager amount sensitive comp evaluations as taught by Atikinson without causing any unexpected results. As noted by Boushy, it was expected in the implementation of his invention that the casino or venue would specify or alter what types of gaming activities are used to evaluate special player status and/or comps in order to tailor these programs to the needs of different gaming environments. 
Claims 7, 16, 18, 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Boushy in view of Rowe and further in view of US 2011/0230257 A1 to LeBaron.
Re claims 7, 16, 37-38, Although Boushy teaches the same inventive concept substantially as claimed including a displayed comp indicator, Boushy does not specifically contemplate the comp indicator being integrating with a user interface of the gaming device. LeBaron is an analogous prior art comp tracking system and method that, like Boushy, uses a comp indicator to signal when a player has met eligibility criteria. LeBaron teaches this comp indicator being on a display device, which the Examiner is interpreting as a user interface since it is part of the I/O elements used by a player interacting with the device. Refer to Figs. 4-5 and [0082]-[0086] of LeBaron. It would have been obvious to one having ordinary skill in the art at 
Re claim 18, the EGM video monitor-displayed comp indicator discussed in the rejection of claim 7 above meets the limitation of a visual notification that is visible at a player position while playing the game of chance.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over US 6,003,013 to Boushy et al. in view of US 2002/0187834 A1 to Rowe et al. and US 2004/0082380 A1 to George et al.
Re claim 24, Although Rowe further teaches that it was known in the art for a comp indicator to be integrated with a player tracking module associated with a gaming device (See Rowe [0091]-[0093] which describes features of a comp indicator and [0086] which notes that this comp indicator could be displayed on a player tracking device), Rowe does not go into detail as to the architecture of the player tracking device and thus lacks a disclosure of it having a second processor. George is an analogous casino gaming reference that teaches it was known in the art that a player tracking device coupled to a host gaming machine comprised its own processor, see [0031] and claims 1, 10 and 30 of George.) It would have been obvious to one having ordinary skill in the art at the time the invention was made that the player tracking device of Boushy in view of Rowe could have had its own processor as taught by George without causing any unexpected results. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715